                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT


RACHEL MASTRIANO,               :                       CIVIL ACTION NO.: 3:18-cv-01852 (SRU)
    Plaintiff                   :
                                :
v.                              :
                                :
NEXSTAR MEDIA GROUP, INC. d/b/a :
NEXSTAR BROADCASTING, INC.,     :
NEXSTAR BROADCASTING GROUP, :
INC. AND NEXSTAR BROADCASTING, :
INC. & WTNH-TV                  :
      Defendants                :                       FEBRUARY 11, 2019
                                :

                                     ANSWER TO COMPLAINT

        Defendants, Nexstar Media Group, Inc. and Nexstar Broadcasting, Inc.1 (“Defendants”) by

and through their attorneys, Jackson Lewis P.C., hereby answer the Complaint of Plaintiff, Rachel

Mastriano (“Plaintiff”), dated November 12, 2018.

        Defendants vigorously deny Plaintiff’s allegations of discrimination and harassment as

alleged in Plaintiff’s Complaint. Contrary to Plaintiff’s assertions, Plaintiff’s employment was

properly terminated after Defendants’ discovery of her repeated misconduct that constituted

violations of Nexstar Broadcasting, Inc.’s Business Conduct Policy. Her misconduct included,

among other things, misuse of company resources for personal gain. Defendants answer Plaintiff’s

specific allegations as follows:




1
  Nexstar Broadcasting Group, Inc. and WTNH-TV do not presently exist as legal entities and, are therefore,
improperly named. Plaintiff additionally improperly names “Nexstar Media Group, Inc. d/b/a Nexstar Broadcasting,
Inc.” as a proper Defendant when no such entity exists. Defendant Nexstar Broadcasting, Inc. is the only named
Defendant that employed Plaintiff.
I.       INTRODUCTION

         1.     Defendant neither admits nor denies the allegations in Paragraph 1 because they are

legal conclusions. To the extent these allegations are viewed otherwise, Defendant admits that

Plaintiff seeks relief under the statutory basis cited, but denies that Plaintiff is entitled to any relief

under same.

II.      PARTIES

         2.     Based on business records, Defendants admit the allegations in Paragraph 2.

         3.     Defendants deny the allegations in Paragraph 3 with regard to Nexstar Broadcasting

Group, Inc. and WTNH-TV. Defendants admit that Nexstar Media Group, Inc. and Nexstar

Broadcasting, Inc. are incorporated under the laws of the State of Texas. Defendants admit that

Defendant Nexstar Media Group, Inc. owns and operates approximately 170 stations across the

country, including the WTNH-TV station operated out of 8 Elm Street, New Haven, Connecticut

06510.

         4.     Defendants deny the allegations in Paragraph 4.

III.     JURISDICTION AND VENUE

         5.     Defendants neither admit nor deny the allegations in Paragraph 5 regarding

jurisdiction because they are legal conclusions. To the extent these allegations are viewed

otherwise, Defendants admit that jurisdiction over Plaintiff’s claims is conferred on this Court by

virtue of the fact that Plaintiff is pursuing an action under the statutes cited, but Defendants deny

that Plaintiff is entitled to any relief under the same.

         6.     Defendants neither admit nor deny the allegations in Paragraph 6 regarding

timeliness because they are legal conclusions.          To the extent these allegations are viewed

otherwise, Defendants lack knowledge and information sufficient to admit or deny when Plaintiff



                                                    2
filed a Complaint with the Connecticut Commission on Human Rights and Opportunities

(“CHRO”) and the Equal Employment Opportunity Commission (“EEOC”) and therefore leaves

Plaintiff to her proof.     Plaintiff’s complaint filings with the CHRO and EEOC speak for

themselves. To the extent the allegations in Paragraph 6 do not accurately reflect the contents of

those complaint filings, they are denied.

        7.      Defendants lack knowledge and information sufficient to admit or deny when

Plaintiff received a Notice of Right to Sue from the CHRO or Release of Jurisdiction from the

EEOC and therefore leaves Plaintiff to her proof.

        8.      Defendants neither admit nor deny the allegations in Paragraph 8 because they are

legal conclusions. To the extent these allegations are viewed otherwise, Defendants leave Plaintiff

to her proof.

        9.      Defendants neither admit nor deny the allegations in Paragraph 9 regarding venue

because they are legal conclusions.         To the extent these allegations are viewed otherwise,

Defendants admit that venue is conferred on this Court by virtue of the statutes cited, but

Defendants deny that Plaintiff is entitled to any relief.

        10.     Defendants neither admit nor deny the allegations in Paragraph 10 because they are

legal conclusions. To the extent these allegations are viewed otherwise, Defendants leave Plaintiff

to her proof.

IV.     FACTS

        11.     Defendants incorporate by reference their responses to Paragraphs 1 through 10 as

if fully restated herein.




                                                   3
          12.   Defendants deny the allegations in Paragraph 12, except to admit that Nexstar

Broadcasting, Inc. employed Plaintiff at its WTNH station located in New Haven, Connecticut

from February 19, 2017 to May 16, 2017.

          13.   Defendants admit the allegations in Paragraph No. 13 as to Defendant Nexstar

Broadcasting, Inc. only. As to the remaining Defendants, the allegations in Paragraph 13 are

denied.

          14.   Based on their business records, Defendants admit the allegations in Paragraph 14,

except to deny that Plaintiff is 54 years old. Defendants aver that, according to business records,

Plaintiff is 56 as of the date of filing of this Answer.
                                                       -
          15.   Defendants deny the allegations in Paragraph 15, except to admit that, based on

business records, one of Nexstar Broadcasting, Inc.’s predecessors hired Plaintiff on or about

August of 2010 into the role of Executive Assistant to Mark Higgins (WTNH’s former General

Manager) and that Plaintiff was assigned to work in New Haven, Connecticut.

          16.   Defendants aver that any performance recognitions given to Plaintiff by Nexstar

Broadcasting, Inc.’s predecessors speak for themselves. To the extent the allegations in Paragraph

16 do not accurately reflect those documents, they are denied.

          17.   Defendants admit that Plaintiff held the position of Human Resources/Business

Administrator at the time Nexstar Broadcasting, Inc. began to employ Plaintiff. As to allegations

in Paragraph 17 regarding the date Plaintiff was initially placed into this position by Defendants’

predecessor, Defendants lack sufficient knowledge or information upon which to admit or deny,

and therefore, leave Plaintiff to her proof. Defendants deny the remaining allegations in Paragraph

17.




                                                   4
       18.     Defendants admit that Mark Higgins relocated to South Carolina on or about

September 2016 and that Paul Spingola was appointed as interim General Manager of WTNH prior

to Defendants ownership of the station where Plaintiff worked. Defendants deny the remaining

allegations in Paragraph 18, except to admit that Plaintiff received an increase in pay on or about

February 20, 2017.

       19.     Defendants admit that on or about January of 2017, Richard Graziano became the

Vice President and General Manager of the WTNH station under Nexstar Broadcasting, Inc.’s

ownership and that Plaintiff began reporting to Mr. Graziano at this time.

       20.     Defendants deny the allegations in Paragraph 20.

       21.     Defendants deny the allegations in Paragraph 21 as phrased and aver that both Ms.

Micmac and Ms. Fitch are currently employed by Nexstar Broadcasting, Inc.

       22.     Defendants admit that Mr. Graziano is respectful to all employees regardless of

gender. Defendants deny the remaining allegations in Paragraph 22.

       23.     Defendants admit that Plaintiff, Keith Connors (Director of News) and Paul

Spingola (Director of Marketing) attended a Traveler’s Golf Outing for Media day in 2017.

Defendants deny that, as of 2017, it was within Plaintiff’s responsibilities to attend this event or

that it was appropriate for her to do so on behalf of Nexstar Broadcasting, Inc. without General

Manager approval. Defendants admit that Plaintiff sent an email calendar invite to Mr. Graziano

notifying him of the event. Defendants lack sufficient knowledge or information upon which to

admit or deny the remaining allegations in Paragraph 23, and, therefore, leave Plaintiff to her proof

and deny the same.

       24.     Defendants deny the allegations in Paragraph 24.

       25.     Defendants deny the allegations in Paragraph 25.



                                                 5
       26.     Defendants deny the allegations in Paragraph 26.

       27.     Defendants admit that the Schubert Theatre, through a trade agreement, provides

tickets for various shows. Defendants deny the allegations in Paragraph 27.

       28.     Defendants lack sufficient knowledge or information upon which to admit or deny

the allegations in Paragraph 28 as they concern alleged conduct by unidentified “many employees”

or “various managers” and, therefore, leave Plaintiff to her proof and deny the same.

       29.     Defendants admit that Plaintiff used her position at Nexstar Broadcasting, Inc. to

request Red Sox tickets for personal usage in February of 2017. Defendants deny the remaining

allegations in Paragraph 29.

       30.     Defendants admit that Mr. Graziano, along with Rich Vedder (former Director of

Sales) met with Plaintiff on or about May 11, 2017 to discuss her improper request for Red Sox

tickets and that Nexstar Broadcasting, Inc. suspended Plaintiff pending investigation into

Plaintiff’s Red Sox ticket request. Defendants deny the remaining allegations in Paragraph 30.

       31.     Defendants admit that Nexstar Broadcasting, Inc. terminated Plaintiff’s

employment after an investigation revealed, in part, that Plaintiff improperly requested Red Sox

tickets for personal use in violation of its Business Conduct Policy. Defendants also admit that it

notified Plaintiff of this termination decision via letter dated May 16, 2017. Defendants aver that

the letter speaks for itself. To the extent the allegations in Paragraph 31 do not accurately reflect

the contents of the letter, they are denied. Defendants deny the remaining allegations in Paragraph

31.

       32.     Defendants aver that the letter speaks for itself. To the extent the allegations in

Paragraph 32 do not accurately reflect the contents of the letter, they are denied. Defendants deny

the remaining allegations in Paragraph 32.



                                                 6
        33.      Defendants deny the allegations in Paragraph 33.

        34.      Defendants deny the allegations in Paragraph 34.

        35.      Defendants deny the allegations in Paragraph 35.

CLAIMS:

COUNT ONE: - SEX DISCRIMINATION UNDER TITLE VII

        36.      Defendants incorporate by reference their responses to Paragraphs 1 through 35 as

if fully restated herein.

        37.      Defendants deny the allegations in Paragraph 37.

        38.      Defendants deny the allegations in Paragraph 38.

        39.      Defendants deny the allegations in Paragraph 39.

COUNT TWO: - GENDER DISCRIMINATION UNDER CFEPA

        41.2     Defendants incorporate by reference their responses to Paragraphs 1 through 35 as

if fully restated herein.

        42.      Defendants deny the allegations in Paragraph 42.

        43.      Defendants deny the allegations in Paragraph 43.

        44.3     Defendants deny the allegations in Paragraph 44.

COUNT THREE: - AGE DISCRIMINATION UNDER ADEA

        44.      Defendants incorporate by reference their responses to Paragraphs 1 through 35 as

if fully restated herein.

        45.      Defendants deny the allegations in Paragraph 45.




2
  Defendants respond to the paragraphs in each Count as numbered, although the Counts do not contain all numerical
paragraphs identified. For example, Count Two contains Paragraphs 1-35 as if restated in Paragraph 41, but no
Paragraphs 36 through 41.
3
  Count Two of the Complaint contains two Paragraphs numbered 43. Defendants respond as if the Complaint, Count
Two, contained properly numbered paragraph numbers in sequential order.

                                                        7
        46.     Defendants deny the allegations in Paragraph 46.

        47.     Defendants deny the allegations in Paragraph 47.

COUNT FOUR: - AGE DISCRIMINATION UNDER CFEPA

        47.     Defendants incorporate by reference their responses to Paragraphs 1 through 35 as

if fully restated herein.

        48.     Defendants deny the allegations in Paragraph 48.

        49.     Defendants deny the allegations in Paragraph 49.

                                     PRAYER FOR RELIEF

        Defendants deny that Plaintiff is entitled to the relief sought.

                   BY WAY OF AFFIRMATIVE AND OTHER DEFENSES

        Defendants assert the following affirmative and other defenses without assuming any

burden of production or proof that it would not otherwise have.

                                         FIRST DEFENSE

                Plaintiff’s Complaint fails to state a cause of action, in whole or in part, upon which

relief can be granted as a matter of fact and/or law.

                                        SECOND DEFENSE

                All actions taken by Defendant with respect to Plaintiff were undertaken in good

faith and for legitimate business reasons and did not violate any right(s) that may be secured to

Plaintiff under any federal, state or local laws, rules, regulations, guidelines or common law.

                                         THIRD DEFENSE

                Plaintiff did not suffer any damages legally attributable to any action by Defendant.




                                                  8
                                       FOURTH DEFENSE

               Plaintiff fails to state a claim in whole or in part upon which compensatory,

punitive, attorney’s fees, costs and/or money damages may be awarded.

                                        FIFTH DEFENSE

               Even if Plaintiff suffered damages legally attributable to any action by Defendants,

which she did not, Plaintiff’s claims for damages are barred or reduced by her failure to mitigate

her alleged damages, including by using reasonable diligence to seek and obtain employment.

                                        SIXTH DEFENSE

               While denying that all named Defendants employed Plaintiff as alleged and the

material allegations of the claims, to the extent the trier of fact concludes otherwise, Defendants

would have taken the same action even in the absence of any alleged protected status.

                                      SEVENTH DEFENSE

               Although Defendants deny that any actionable conduct occurred, Plaintiff

unreasonably failed to take advantage of the preventative and/or corrective opportunities provided

by Defendants or to otherwise avoid any alleged harm.

                                              ****

       Because Plaintiff’s Complaint is phrased in conclusory terms, Defendants cannot fully

anticipate all defenses that may be applicable to this action. Accordingly, the right to assert

additional defenses, to the extent that such defenses are applicable, is hereby reserved.




                                                 9
      DEFENDANTS,
      NEXSTAR MEDIA GROUP, INC. d/b/a
      NEXSTAR BROADCASTING, INC.,
      NEXSTAR BROADCASTING GROUP,
      INC. AND NEXSTAR BROADCASTING
      INC. & WTNH-TV



By:   /s/ Sarah R. Skubas
      Sarah R. Skubas (ct 28327)
      Alexa M. Farmer (ct 30052)
      Jackson Lewis P.C.
      90 State House Square, 8th Floor
      Hartford, CT 06103
      Tel.: (860) 522-0404
      Fax: (860) 247-1330
      Sarah.Skubas@jacksonlewis.com
      Alexa.Farmer@jacksonlewis.com




        10
                                 CERTIFICATION OF SERVICE


               This is to certify that on February 11, 2019, a copy of the foregoing was filed

electronically. Notice of this filing will be sent by email to all parties by operation of the Court’s

electronic filing system [or by mail to anyone unable to accept electronic filing]. Parties may

access this filing through the Court’s system.



                                                      /s/ Alexa M. Farmer
                                                      Alexa M. Farmer
4829-5890-8293, v. 1




                                                 11
